Citation Nr: 0003185	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from July 1944 
to February 15, 1945, and from February 21, 1945, to June 
1945.  It was determined that he had never been in prisoner-
of-war (POW) status.  

The initial appeal to the Board of Veterans' Appeals (the 
Board) was taken from rating action taken by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, The 
Philippines.

In May 1997, the Board denied entitlement to service 
connection for coronary artery disease (CAD); denied 
entitlement to service connection for PTB; and denied the 
veteran recognition as a POW.

The veteran initially filed a notice of appeal (NOA) on all 
three of these issues to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter known as 
the Court). 

In addition, on June 24, 1997, the appellant filed a Motion 
for Reconsideration of the May 1997 Board decision.  Under 
authority delegated to the Vice Chairman as cited therein, 
the Motion for Reconsideration was denied on the basis that 
there was no obvious error in the Board decision.  The 
appellant was so informed in a letter from the Vice Chairman 
dated August 18, 1997.

In correspondence dated November 17, 1997, the appellant 
again expressed disagreement with Board's August 1997 
decision.  

On March 13, 1998, the Court issued an order staying further 
proceedings in the appeal pending action on the Motion for 
Reconsideration before the Board.  

And in response, in a letter dated March 30, 1998, the then 
Acting Board Chairman reminded the appellant of the denial of 
the previous Motion for Reconsideration, and noted that new 
and material evidence would be required to reopen the claim.

Thereafter, the Court lifted the stay, and in June 1999, in a 
single judge non-precedential case, the Court noted that the 
only three issues on appeal were entitlement to service 
connection for CAD and PTB, and for POW status.  

The Court further noted that other issues had previously been 
raised, but had not survived at the appellate level, namely 

Entitlement to service connection for 
beriberi, malnutrition, psychosis, 
diabetes, pterygium, post-traumatic 
stress disorder (PTSD), and hearing loss.  
The Court noted that "these claims were 
withdrawn by the appellant in a statement 
made in the first person but prepared 
with the assistance of counsel.  The 
appellant now asserts that he was forced 
to withdraw those claims by a hearing 
officer.  Since the claim of enforced 
withdrawal has not been presented to and 
decided by the Board, the Court has no 
jurisdiction of it.  But see Verdon v. 
Brown, 8 Vet. App. 529 (1996) (claims not 
considered withdrawn where not clear that 
the withdrawal was clearly expressed).

As to the surviving claims, the Court affirmed the Board's 
decisions as to CAD and POW status.  The Court, as will be 
discussed in detail below, also vacated the Board decision 
with regard the PTB claim.

FINDING OF FACT

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has determined that the 
veteran's claim for service connection for PTB is well 
grounded.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTB is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim, which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the above referenced memorandum decision, the Court 
determined that the appellant in this particular case had 
provided a well-grounded claim, and that accordingly placed a 
responsibility on VA for assisting in evidentiary 
development.  

"Under the doctrine of 'law of the case,' questions settled 
on a former appeal of the same case are no longer open for 
review."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) 
(quoting Johnson (Anne) v. Brown, 7 Vet. App. 25, 26 (1994) 
(per curiam order)); see also Ethicon Endo-Surgery, Inc. v. 
United States Surgical Corp., 149 F.3d 1309, 1315 (Fed. Cir. 
1998) (applying law-of-the-case doctrine); Browder v. Brown, 
5 Vet. App. 268, 270 (1993); see Marlow v. West, 12 Vet. App. 
548 (1999).  Under the "law of the case" doctrine, the 
Court's finding that this claim is well grounded, is binding 
on the Board.


ORDER

The claim of entitlement to service connection for PTB is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTB is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that the Board, as part of its duty to 
assist the veteran with the development of his claim, must 
seek records of treatment for PTB within three years of 
service, as reported by Dr. Ilagen.

In view of the foregoing this case is REMANDED for the 
following:

1.  The veteran should be requested to 
furnish information as to any treatment 
he has received for PTB since service.  
The RO should then take all necessary 
steps to obtain those records not already 
part of the claims folder and associate 
them with that folder.  The RO's efforts 
should include taking all necessary 
actions to secure all records of 
treatment from Dr. Ilagen.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If necessary the RO should 
consult with specialists in pulmonary 
disabilities to determine the definitive 
conclusions, if any, to be drawn from the 
obtained clinical records and other 
evidence.

In particular, the RO should review the 
requested clinical records to determine 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for PTB on all applicable 
bases.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



